Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
5, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-19-00999-CV


 THE CHARTIS GROUP, LLC; EPIC SYSTEMS CORPORATION; THE
  CSI COMPANIES, INC.; AND HC TEC PARTNERS, LLC, Appellants

                                      V.

NIKKI DARTEZ, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF MICHAEL WAYNE DARTEZ, DECEASED; AND MICHEAL
                 GARRETT DARTEZ, Appellees

                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-65631


                        MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed November 25, 2019. On
September 13, 2021, appellants filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2